Citation Nr: 0027491	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  94-37 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  The propriety of the initial 10 percent evaluation 
assigned for the veteran's service-connected post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased evaluation for asbestosis.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  

(The issue of entitlement to vocational rehabilitation 
training under Chapter 31, Title 38, United States Code, is 
the subject of separate decision of the Board).


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946, and from April 1954 to October 1955.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating March 1993 and May 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.

In March 1993, the RO denied the veteran's claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  In 
the May 1998 rating action, which implemented the Board's 
January 1997 grant of service connection for PTSD, the RO 
assigned a noncompensable evaluation for the disability, 
effective September 6, 1992.  In that same rating action, the 
RO also denied entitlement to a compensable evaluation for 
the veteran's asbestosis as well as to a 10 percent 
evaluation based on multiple noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324.  The veteran has since 
timely appealed each of these determinations to the Board.  
In January 1997, the Board remanded the veteran's claim for a 
total rating for compensation purposes based on individual 
unemployability, and in December 1999 again remanded that 
claim along with the other aforementioned claims.  

The Board notes that in May 2000, the RO granted a 
compensable evaluation of 10 percent for the service-
connected PTSD, effective September 1992.  Because the 
veteran has disagreed with the initial rating assigned for 
PTSD, the Board, in the December 1999 remand, recharacterized 
the issue as involving the propriety of the initial 
evaluation assigned.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  

Further, as a compensable evaluation has been established for 
the service-connected PTSD, the claim for a 10 percent 
evaluation based on multiple noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324 is now moot.  

A hearing was held at the RO in November 1998, and, as noted 
by the Board in January 1997, the veteran was scheduled to 
appear at a hearing before a member of the Board in January 
1997.  However, by letter dated in December 1996, his 
attorney indicated that the veteran had advised him that he 
no longer wished to appear for the scheduled hearing.  In 
lieu of a personal hearing, the veteran's attorney submitted 
a videotape of his January 1993 RO personal hearing 
testimony, the transcript of which is in the file.


REMAND

In December 1999, the Board remanded this matter to the RO, 
in part, to have the veteran undergo thorough and 
contemporaneous VA examinations to accurately assess the 
severity of his asbestosis and his PTSD.  The Board noted 
that, among other things, there was conflicting evidence 
regarding the severity and nature of these disorders.  

The record reflects that examinations by specialists in 
pulmonary disorders were scheduled for April and July 2000, 
but that the veteran failed to report for these examinations.  
Further, the veteran failed to report for a psychiatric 
examination scheduled for April 2000.  Despite the veteran's 
failure to report for these examinations, the RO, in a May 
2000 action, granted the veteran a compensable evaluation of 
10 percent for his PTSD.  

Notwithstanding the RO's actions in the prior remand, the 
Board finds that current medical findings are vital to proper 
adjudication of the veteran's asbestosis and PTSD claims; 
hence, the veteran should be scheduled, again, to undergo 
pulmonary and psychiatric examination.  Further, because such 
medical evidence is necessary to adjudication of each claim 
for higher evaluation, the veteran is hereby advised that 
failure to report to any scheduled examination could well 
result in the denial of the claim.  See 38 C.F.R. § 3.655 
(1999) (mandating that a failure to report, without good 
cause, will result in the denial of his claims for higher 
evaluations).  Current medical findings obtained should 
include an assessment of the impact of the veteran's 
asbestosis and/or PTSD on his ability to obtain and retain 
substantially gainful employment.  

The Board also notes that further remand is warranted to 
clarify the current evaluation assigned for asbestosis.  
Specifically, while in the May 2000 RO action (and as 
reflected in a May 2000 supplemental statement of the case), 
a compensable evaluation for service-connected asbestosis 
remained denied, a September 2000 supplemental statement of 
the case indicates that the "[e]valuation of residuals 
asbestosis [sic], which [are] currently 10 percent disabling, 
is continued."  

Finally, as noted in the December 1999 remand, in ajudicating 
the claim for a higher evaluation for PTSD, the Board notes 
that the RO should consider whether "staged rating", as 
prescribed in the Fenderson case, is appropriate, in light of 
the former and revised applicable rating criteria (the latter 
of which became effective November 7, 1996, during the 
pendency of the appeal).  See Dudnick v. Brown, 10 Vet. App. 
79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  In this regard, the General Counsel of VA has 
recently held that where a law or regulation changes during 
the pendency of a claim for a higher rating, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary for the 
Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 
38 U.S.C.A. § 5110(g) can be no earlier than the effective 
date of that change.  The Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  See VAOPGCPREC 3-2000 (2000). 

In view of the above, this matter is again REMANDED to the RO 
for the following action:

1.  The RO should again have the veteran 
scheduled for a comprehensive VA 
examination by a psychiatrist to 
determine the current severity of his 
service-connected PTSD.  It is imperative 
that the physician who is designated to 
examine the veteran reviews the evidence 
in his claims folder, including a 
complete copy of this REMAND and the 
December 1999 REMAND.  The examination 
report should reflect consideration of 
the veteran's documented, relevant 
medical history.  All appropriate tests 
and studies (to include psychological 
testing) should be conducted, and all 
clinical findings and diagnoses should be 
reported in detail.  The examiner should 
provide a multi-axial assessment, 
including assignment of a Global 
Assessment of Functioning (GAF) scale 
score and an explanation of what the 
score means.  In doing so, the examiner 
should specifically comment on the 
findings contained in the September 1997 
VA psychiatric examination report, the 
October 1997 fee-basis psychological 
examination report, the May 1996 and 
October 1998 private reports prepared by 
Dr. Hoeper (these are all noted in the 
December 1999 REMAND), as well as any 
other pertinent medical evidence that is 
associated with the claims folder.  If 
more than one psychiatric disorder is 
diagnosed, the examiner should offer an 
opinion as to whether the symptomatology 
associated any such disorder(s) are 
distinguishable from those attributable 
to PTSD, and, if so, the percentage or 
portion of the GAF representing 
impairment attributable solely to PTSD 
should be indicated.  The examiner also 
should provide an assessment as to the 
extent to which PTSD (both alone and in 
concert with service-connected 
asbestosis) affects the veteran's ability 
to obtain and retain employment.  The 
examiner must set forth all relevant 
findings, along with the rationale 
underlying any conclusions drawn or 
opinions expressed, in a typewritten 
report.

2.  The RO should also again schedule the 
veteran for a comprehensive VA pulmonary 
disorders examination to determine the 
current severity of his service-connected 
asbestosis.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  The examination report 
should reflect consideration of the 
veteran's documented, relevant medical 
history.  All appropriate tests and 
studies, including PFTs, should be 
conducted, and all clinical findings 
should be reported in detail.  The 
physician should specifically offer an 
opinion concerning the impact of the 
veteran's service-connected asbestosis 
(both alone and in concert with his 
service-connected PTSD) on his ability to 
obtain and retain employment.  The 
examiner must set forth all relevant 
findings, along with the rationale 
underlying any conclusions drawn or 
opinions expressed (to include, as 
appropriate, citation to specific 
evidence in the record) in a typewritten 
report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
adjudicate the claims in light of all 
pertinent evidence and legal authority, 
to specifically include the provisions of 
38 C.F.R. § 3.655, as appropriate.  To 
the extent that that regulation is not 
deemed applicable, the RO should consider 
both the propriety of "staged rating," 
pursuant to the Fenderson case cited to 
above, and the former and revised 
applicable rating criteria in 
adjudicating the claim for a higher 
evaluation for PTSD.  The RO should also 
clarify the correct current evaluation 
for the veteran's asbestosis.  The RO 
must provide adequate reasons and bases 
for its determinations, citing to all 
governing legal authority and precedent, 
and addressing all concerns noted in this 
REMAND.

4.  If any benefits sought by the veteran 
continue to be denied, he and his 
attorney must be furnished a Supplemental 
Statement of the Case (SSOC) and be given 
an opportunity to submit written or other 
argument in response before the case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These matters must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



